Citation Nr: 1437305	
Decision Date: 08/20/14    Archive Date: 08/27/14

DOCKET NO.  07-37 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an increased rating for a herniated disc with intervertebral disc syndrome (IVDS) and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from September 1987 to September 1991, which included service in Southwest Asia is support of Operation Desert Storm.  Thereafter, he served on active duty in the United States Army from January 1994 to January 1996.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an March 2007 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which reduced the evaluation assigned to the Veteran's service-connected herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, from 60 percent to 40 percent, effective June 1, 2007.  The Veteran appealed the propriety of the rating reduction and the 40 percent evaluation assigned.  

The Veteran, accompanied by his representative, appeared at a May 2009 RO hearing before a Decision Review Officer (DRO), in which he presented oral testimony in support of his appeal.  A transcript of this hearing has been obtained and associated with the Veteran's claims file.  

In a September 2011 Board decision, the propriety of the rating reduction for the thoracolumbar spine disability, from 60 percent to 40 percent, was affirmed.  The remaining issue of entitlement to an evaluation in excess of 40 percent for the thoracolumbar spine disability from June 1, 2007 was remanded to the agency of original jurisdiction (AOJ) for evidentiary and procedural development. Thereafter, the Board remanded the issue once more, in October 2013, for additional development of the evidence.  Following this development, the 40 percent evaluation assigned for herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy was confirmed in a June 2014 rating decision/supplemental statement of the case.  The case was returned to the Board in June 2014 and the Veteran now continues his appeal.


FINDINGS OF FACT

1.  Although manifested by constant subjective back pain with pain on motion and pain on use, with radiating pain down the sciatic nerve of his left lower extremity and limitation of forward flexion of the thoracolumbar spine to 30 degrees due to onset of pain at 30 degrees, the Veteran's herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy did not result in ankylosis of the thoracolumbar spine at any time during the pendency of this claim (i.e., from June 1, 2007 to the present).

2.  The service-connected herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy is not manifested by incapacitating episodes of intervertebral disc syndrome having a total duration of at least 6 weeks at any time during the pendency of the present claim (i.e., from June 1, 2007 to the present).

3.  The left lower extremity radiculopathy associated with the herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine results in mild incomplete paralysis of the left sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent for herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013). 

2.  The criteria for a 10 percent disability evaluation for left lower extremity radiculopathy due to sciatic nerve impairment have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and VA's duty to assist.

With respect to the claim decided herein, the Board notes at the outset that, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) has since been revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The current claim stems from VA's order, on its own initiative, for a medical examination to assess the state of the Veteran's service-connected herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, which was issued in May 2006.  The examination was conducted in February 2007 and, based on this examination's findings, the March 2007 rating decision on appeal ordered that the evaluation assigned to the Veteran's low back disability be reduced from 60 percent to 40 percent, effective June 1, 2007.  The Veteran appealed the March 2007 rating decision and, in response, a VCAA notice letter was dispatched to the Veteran in July 2007.  This letter addressed the issue on appeal and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice did not precede the initial adjudication of the Veteran's claim adjudicated herein, a timing of notice defect exists.  However, as the later notice was followed by a subsequent readjudication, most recently in a supplemental statement of the case issued in June 2014, the defective notice error is deemed to have been cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).
    
VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence with regard to the increased rating claim adjudicated herein.  

As pertinent to the claim on appeal, all of the Veteran's relevant treatment records from VA that pertain to the state of his back disability since 2004 have been obtained and associated with the evidence, in order to allow the Board to consider the applicability of a staged rating for the appellate period covering the pendency of this claim.  See 38 C.F.R. § 3.400(o)(2) (2013); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Additionally, the Veteran has been afforded the opportunity to submit oral testimony in support of his claim.  The Board has also reviewed the Veteran's claims file as it appears on the VBMS and Virtual VA electronic information databases for any additional pertinent medical records.  These include the reports of VA medical examinations of the low back disability at issue, which were conducted in February 2007, July 2009, January 2012, and December 2013.  The Board has reviewed the aforementioned examination reports and notes that the Veteran's claims file was reviewed by the VA clinicians who performed them, and that these examiners provided adequate discussion of their clinical observations and rationales to support their individual findings and conclusions within the context of the Veteran's pertinent clinical history as contained within his claims file.  The examinations are therefore deemed adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran was provided with the opportunity to present oral testimony in support of his claim before a DRO in a May 2009 hearing.  At the time of the hearing, he was accompanied by his representative and had the benefit of his advice and counsel.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court of Appeals for Veterans' Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) explaining fully the issues and (2) discussing the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

At the May 2009 RO hearing, the presiding DRO's questions and the oral testimony of the Veteran focused on the elements necessary to substantiate, inter alia, the Veteran's claim of entitlement to an increased rating for his low back disability.  See transcript of May 19, 2009 Board hearing.  Thus, the Board finds that the DRO presiding over the May 2009 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) (2013).  Bryant, supra.

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of the claims decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual background and analysis: Entitlement to an increased rating for a herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy, currently evaluated as 40 percent disabling.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2013).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2013).  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  The RO assigned a 40 percent evaluation for the Veteran's thoracolumbar disability, decreased from 60 percent, effective June 1, 2007.  As the propriety of the rating reduction is no longer at issue, having been addressed in a prior Board decision dated September 2011, the relevant temporal focus for the increased rating claim is from June 1, 2007.

The criteria for rating all spine disabilities are set forth in a General Rating Formula for Diseases and Injuries of the Spine provide that these disabilities are to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25 (2013).  

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervations, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or misaligned joints due to a healed injury are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2013).

The pertinent part of the General Formula for rating disability of the lumbar spine is as follows:  With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine, assign a 100 percent rating.

Unfavorable ankylosis of the entire thoracolumbar spine, assign a 50 percent rating.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, assign a 40 percent rating.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis, assign a 20 percent rating.

Note (1): Evaluate any associated objective neurologic abnormalities. . . separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. The normal ranges of motion for spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.  

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine. . . is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes provides as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

Note (1): For purposes of evaluations under Diagnostic Code 5243 [intervertebral disc syndrome], an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2013).

Ratings based on impairment of the sciatic nerve, including neuritis and neuralgia, are based on paralysis of this nerve, as contemplated in 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720 (2013).  Complete paralysis of the sciatic nerve, manifested by a dangling and dropped foot, no active movement possible for the muscles below the knee, and weakened or (very rarely) lost knee flexion, warrants the assignment of an 80 percent evaluation.  Otherwise, severe incomplete paralysis of the sciatic nerve manifested by marked muscle atrophy warrants the assignment of a 60 percent evaluation.  Moderately severe incomplete paralysis of the sciatic nerve warrants the assignment of a 40 percent evaluation.  Moderate incomplete paralysis of the sciatic nerve warrants the assignment of a 20 percent evaluation.  Mild incomplete paralysis of the sciatic nerve warrants the assignment of a 10 percent evaluation.   

38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, and 8720 (2013).

The medical records pertinent to the claim, including outpatient treatment notes, the Veteran's oral testimony regarding the severity and frequency of his pain, and the reports of VA medical examinations conducted in February 2007, July 2009, January 2012, and December 2013 have been considered.  All collectively demonstrate that the Veteran's service-connected herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine with left lower extremity radiculopathy is manifested by constant subjective back pain with pain on motion and pain on use.  Limitation of forward flexion of the thoracolumbar spine was frequently recorded to be 30 degrees.  However, even in considering his complaints of constant pain on motion, a higher rating greater than 40 percent is not warranted.   The 40 percent is the highest rating available for limitation of motion of the lumbar spine, and there is simply no basis to assign a higher rating for pain.  Johnston v. Brown, 10 Vet. App. 80 (1997) (holding that the DeLuca provisions are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  

Inasmuch as the Veteran is in receipt of a 40 percent schedular rating for the period since June 1, 2007, the only basis for a higher rating under the General Rating Formula for Diseases and Injuries of the Spine is if there is evidence of ankylosis.  The record fails to show that the Veteran's thoracolumbar disability has been manifested by ankylosis of any sort, much less unfavorable ankylosis of the entire thoracolumbar spine.  The Board has reviewed the entirety of the pertinent medical record for the period from 2004 to the present, and the clinical evidence does not show that the Veteran's low back disability is manifested by ankylosis (i.e., in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension).  Such is simply not shown.  Indeed, as noted, the Veteran has consistently demonstrated an active, albeit limited, range of motion of the spine.  As this specific clinical finding has not been objectively demonstrated, there is no basis to allow an evaluation above 40 percent on application of the rating schedule for the Veteran's service-connected thoracolumbar spine disability.  

With regard to incapacitating episodes of radiculopathic symptoms associated with IVDS, the February 2007 VA examination report shows that the Veteran experienced eight incapacitating episodes in the past 12 months, with each episode lasting one day in duration, which equates to a total annual duration of incapacitating episodes of a little more than one week.  The July 2009 VA examination reflects that the Veteran did not have any incapacitating episodes of IVDS in the past 12 months.  The January 2012 VA examination report reflects that the Veteran reported experiencing several incapacitating episodes of IVDS since the July 2009 examination, with each episode lasting from 3 - 5 days duration, but a specific number was not provided by him and, in any case, none of the aforementioned reports indicate that these episodes required bed rest prescribed by a physician and treatment by a physician, as contemplated in the rating schedule for Diagnostic Code 5243.  The December 2013 VA examination report indicates that while the Veteran did have IVDS, he reported having no incapacitating episodes in the past 12 months.  As such, the objective medical evidence does not support the assignment of an evaluation greater than 40 percent for the thoracolumbar disability on the basis of IVDS.  

In view of the foregoing discussion, the claim for an increased evaluation greater than 40 percent for herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine June 1, 2007 must therefore be denied.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has also been given as to whether the evidence supports the assignment of a separate compensable rating for neurological impairment.  The Board acknowledges that the examination reports, particularly the July 2009 neurological examination, indicate that the sciatic pain radiating down the Veteran's left lower extremity caused occasional posterior left thigh numbness and was aggravated by physical activity.  However, no systemic symptoms such as bowel or bladder incontinence were reported and the Veteran did not require assistive devices to stand or ambulate.  He was demonstrably able to walk on his heels and toes.  Further, while peripheral nerve examination revealed that the left leg reportedly felt subjectively heavy and numb, objective assessment demonstrated sensation to light touch, the ability to discriminate between sharp and dull sensation, and normal reflexes.  Some comparative muscle strength asymmetry was noted on the left lower extremity, which was weaker as compared to the right, as the left leg displayed 4/5 muscle strength.  The December 2013 report characterized the pain, numbness and paresthesias of the left lower extremity as being no more than mild, with otherwise normal sensation and reflexes and no abnormal gait.  The December 2013 report further states that the Veteran's neuropathy itself did not impact his ability to work.  As such, based on the aforementioned objective clinical determinations, the Board concludes that these findings do support the assignment of a separate 10 percent rating for neurological impairment due to radiculopathy of the left lower extremity on the basis of incomplete paralysis of the sciatic nerve under 38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620 and 8720 (2013).  

A rating greater than 10 percent for incomplete paralysis of the sciatic nerve is shown, however.  With the exception of the one instance when there was slight weakness, the evidence shows that the Veteran's neurological dysfunction is limited to sensory deficits, which are mostly subjective in nature.  His reflexes have remained normal and his ability to ambulate has not been effected.  Indeed, the VA examiner specifically described the radiculopathy as being "mild".  




Individual unemployability and extraschedular consideration.

To the extent that a claim for individual unemployability may have been raised by the record, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board finds that that the clinical evidence does not objectively demonstrate or otherwise indicate that the Veteran is unable to secure and follow a substantially gainful occupation by reason of his service-connected disability.  The Veteran is demonstrably able to work and is gainfully employed.  Accordingly, the Board concludes that no further discussion of entitlement to a TDIU is warranted at this time.

The Board further finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected thoracolumbar disability, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  

A rating in excess of the assigned schedular evaluation for the Veteran's service-connected thoracolumbar disability may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2013).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In the current appeal, the Board finds that there is no evidence that the Veteran's service-connected thoracolumbar disability has presented such an unusual or exceptional disability picture at any time between June 2007 to the present, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2013).  Specifically, the evidence of record does not indicate the Veteran is frequently hospitalized for his service-connected thoracolumbar disability.  The Veteran has reported that he is able to work as a manager and as a truck driver and the clinical and testimonial evidence does not indicate marked interference with his ability to work in this capacity.  

The criteria of the applicable rating schedules are therefore deemed to adequately contemplate the Veteran's present level of impairment due to the thoracolumbar disability at issue, as individually considered.  As such, the Board cannot concede that the Veteran's service-connected low back pain, limitation of thoracolumbar motion, and radiculopathy of his left lower extremity, standing by themselves, causes marked interference with his employment capacity.  Higher ratings are available for the Veteran's thoracolumbar disability, but for the reasons described in the above decision, higher ratings were denied in this case.  The clinical evidence and medical opinions fail to show that the disability picture created by the thoracolumbar disability, in isolation, is of an exceptional or unusual nature.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned to the thoracolumbar disability adequately reflects the state of its impairment for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration with regard to this issue.


ORDER

An evaluation in excess of 40 percent for herniated disc with IVDS and degenerative joint disease of the thoracolumbar spine is denied.

A 10 percent disability rating for left lower extremity radiculopathy is granted.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


